Citation Nr: 1718326	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The procedural requirements for a reduction in rating were satisfied by a December 5, 2011 letter from the RO to the Veteran.

2.  At the time of the June 2012 rating decision that effectuated the reduction from 100 to 10 percent for bilateral hearing loss disability, the disability had been rated for a period less than 5 years.

3.  At the time of the June 2012 rating decision that effectuated the reduction from 100 to 10 percent for bilateral hearing loss disability, reexamination had disclosed improvement in the service-connected hearing loss disability.


CONCLUSION OF LAW

The procedural requirements were met for reduction from 100 to 10 percent evaluation for bilateral hearing loss disability, and restoration of the 100 percent rating from September 1, 2012 is not warranted.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Generally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

However, as this case involves a rating reduction, there are specific notice requirements that must be met.  See 38 C.F.R. § 3.105(e)-(i).  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

VA met its duty to notify.  Here, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating.  In a December 2011 letter, the RO notified the Veteran of the proposed reduction in benefits and his due process rights.  At this time, the RO informed the Veteran of his right to a hearing in this matter, that no action would be taken on the proposed reduction for 60 days following the date of the notification letter, and that he should provide evidence showing that the proposed reduction is not warranted.  See Notice Letter (December 2011).  The Veteran responded to the notice letter with an acknowledgement of the proposed action and a disagreement with that action.  See VA Form 21-4138 (December 2011).

A June 2012 rating decision effectuated the proposed reduction of disability benefits for hearing loss disability from 100 to 10 percent effective from September 1, 2012.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 to include the effective date of the reduction.  See 38 C.F.R. § 3.105(e) (Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires).

VA further met its duty to assist the Veteran.  VA obtained all relevant medical treatment records.  These records have been associated with the claims file.  VA afforded the Veteran appropriate VA medical examinations, which are adequate.  The VA examination reports describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appeal.

II.  Restoration of Benefits - Rating Reduction

The Veteran seeks restoration of a 100 percent evaluation for bilateral hearing loss disability.

In a January 2011 rating decision, the RO granted service connection for bilateral hearing loss disability and assigned a 100 percent rating effective from June 30, 2010, based on September 2010 VA audiological examination findings.  In a November 2011 letter, the RO notified the Veteran that "After review of our rating decision dated January 6, 2011, it has been determined that a VA medical examination is required to adequately access your disability."  A VA audiological examination was conducted in November 2011.  In a December 2011 rating decision, the RO proposed to reduce the assigned evaluation for hearing loss disability from 100 to 10 percent.  The RO notified the Veteran of the proposed action in a December 2011 letter.

In December 2011 correspondence, the Veteran disagreed with the proposed reduction and submitted a December 2011 audiogram to support his position.
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Relevant Legal Considerations and Criteria

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In pertinent part, this regulation provides as follows:

(c)  Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that restoration of the 100 percent rating from September 1, 2012 is not warranted because reexamination of the Veteran's hearing loss disability had disclosed improvement in the service-connected hearing loss disability.


Where an evaluation has not continued at the same level for five or more years, 38 C.F.R. § 3.344(a) and (b) are not for application.  In the present case, the Veteran's 100 percent disability evaluation for hearing loss disability was awarded effective June 30, 2010, and was reduced effective September 1, 2012, which is less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  As such, the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case; but rather, in this matter, evidence disclosing improvement in the disability is sufficient alone to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

The record reflects that, on the authorized VA audiological examination in November 2011, the average pure tone decibel loss was 55 in the right ear with 72 percent speech discrimination and 59 in the left ear with 76 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the 2011 VA audiological findings, the Veteran has a numeric designation of V for his right ear and IV for his left ear.  On the authorized VA audiological examination in August 2012, the average pure tone decibel loss was 52 in the right ear with 80 percent speech discrimination and 60 in the left ear with 82 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the 2012 VA audiological findings, the Veteran has a numeric designation of IV for his right ear and IV for his left ear.  On the authorized VA audiological examination in June 2016, the average pure tone decibel loss was 63 in the right ear with 82 percent speech discrimination and 64 in the left ear with 86 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the 2016 VA audiological findings, the Veteran has a numeric designation of IV for his right ear and III for his left ear.

For each of the above VA examinations of hearing impairment (2011, 2012 and 2016), application of 38 C.F.R. § 4.85, Table VII results in a finding that a 10 percent disability evaluation for the bilateral hearing loss is warranted.  Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

The record shows that, in 2010, the Veteran reported that he was self-employed.  See C&P Exam (August 2010).  However, he reported in October 2012 that he had been "terminated from my employment as an inspector because I couldn't hear nor communicate effectively."  See VA Form 9 (October 2012).  The VA audiological examinations reflect an evaluation of the effect of the Veteran's hearing loss on his ability to function in the work-place.  Friscia v. Brown, 7 Vet. App. 294 (1995); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The 2016 VA audiological examination reflects the Veteran's report that he had a "significant amount of daily difficulty with speech understanding in the presence of background noise, when a speaker is primarily on the right side, and when a speaker is not directly facing him."  The examiner acknowledged that the Veteran would struggle with speech understanding when in quiet one-one-one situations; and he further acknowledged that the Veteran would experience even greater difficulty when in situations with background noise, speaker at a distance, speaker on the right side, etc., and that the Veteran would benefit from use of bilateral amplification, a raised speaking voice, increased visual cues, and a slightly slower rate of speech.

The Board has considered the private audiological evidence dated December 15, 2011 submitted by the Veteran in support his claim for restoration of benefits.  See Medical Treatment Record - Non-Government Facility (December 2011).  However, the Board finds that this evidence has diminished probative value.  While audiological data is shown in this evidence, there is no indication that the audiological data was obtained in accordance with 38 C.F.R. § 4.85(a), which states that "An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."  In this regard, the Board observes that the December 15, 2011 private medical evidence reflects audiological findings for the right and left ears on the letter head of a physician (W.W. Owens, M.D.) with the notation at the bottom of the page showing that the testing was done by "eg."  The qualifications of the person that administered the testing are not shown and no speech discrimination percentages are provided.  In contrast, the subsequently obtained VA audiological examinations were clearly conducted in accordance with 38 C.F.R. § 4.85 and are largely consistent with the November 2011 VA audiological findings.  Furthermore, it is noted that the August 2012 VA audiologist specifically considered the private audiometric testing dated December 15, 2011, and concluded that the findings that were "suspect and not usable" because of the lack of "cross-check test results."  In view of the above, the private medical evidence dated December 15, 2011 has diminished probative value.

The Board has further considered private audiogram results dated November 2012.  However, although a speech discrimination number is shown, there is no indication that there was a controlled speech discrimination test in accordance with 38 C.F.R. § 4.85 (i.e. Maryland CNC).  Also, no numeric values were given for pure tone audiometry test findings at in the relevant frequencies.  As such, when considered in the context of the subsequently dated 2016 VA examination of hearing impairment that is in accordance with 38 C.F.R. § 4.85, the private medical evidence dated in November 2012 has diminished probative value.

The Board has considered the Veteran's statements.  He reported that his hearing loss disability required him to wear hearing aids to hear and a blue tooth to hear the phone ring, which supports restoration of the 100 percent rating for hearing loss disability.  See Notice of Disagreement (June 2012).  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals in accordance with 38 C.F.R. § 4.85 since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Furthermore, the schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.85.

In view of the official audiometric findings obtained in accordance with 38 C.F.R. § 4.85 that correspond to the assigned 10 percent evaluation for bilateral hearing loss disability, restoration of the 100 percent disability evaluation from September 1, 2012 is not warranted.  As the evidence is not in equipoise, there is doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Lastly, consideration of restoration of benefits on an extraschedular basis pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted because (1) The schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, which are the type/nature of complaints reported by the Veteran in this case; and (2) there is no general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017); and Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See also, Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Restoration of a 100 percent evaluation for bilateral hearing loss disability from September 1, 2012 is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


